         Case 1:15-cv-05686-PAC Document 27 Filed 03/19/19 Page 1 of 4




Shelley R. Slade                                                        sslade@vsg-law.com
Direct Line: 202-537-5903                                                  Fax: 202-621-8290

                                                                            March 19, 2019
BY EMAIL
(CrottyNYSDChambers@nysd.uscourts.gov)

The Honorable Paul A. Crotty
United States District Court
500 Pearl Street, Room 1350
New York, NY 10007

      Re: U.S. ex rel. Rahimi, et al. v. Walgreens Boots Alliance, 15 Civ. 5686 (PAC):
         Relators’ Consent Letter Motion for Dismissal of Claims

Dear Judge Crotty:

       Relators Adam Rahimi and S. Christopher Schulte respectfully move the Court to dismiss

with prejudice the claims that Relators have brought on behalf of the District of Columbia and the

states of California, Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois, Indiana,

Iowa, Louisiana, Maryland, Massachusetts, Michigan, Minnesota, Montana, Nevada, New Jersey,

New Mexico, New York, North Carolina, Oklahoma, Rhode Island, Tennessee, Texas, Virginia

and Washington. The foregoing states, referred to herein as “the State Plaintiffs,” consent to this

motion based on the good cause set forth herein.

       Relators also herein voluntarily dismiss Relators’ claims under 31 U.S.C. § 3730(d)(1) and

analogous provisions of state law for a share of the proceeds of the action and for expenses,

attorneys’ fees and costs, having resolved those claims. By order entered on January 22, 2019, the

Court has already dismissed the federal claims in the United States’ Complaint-in-Intervention and
            Case 1:15-cv-05686-PAC Document 27 Filed 03/19/19 Page 2 of 4



the claims that Relators brought on behalf of the United States. (Dkt. 18.). The Court’s granting

this motion consequently will dismiss all claims in the action.

         The State Plaintiffs have not intervened in this action. Pursuant to the majority of their

false claims laws, Relators may voluntarily dismiss their claims if the state and the Court consent

to dismissal and state their reasons for doing so.1 While some of the state laws contain slightly

different requirements for dismissal,2 Relators’ dismissal of the claims is authorized under the laws

of all of the State Plaintiffs when: i) the state consents and provides its reasons for consenting

taking into account the public purposes behind the false claims laws and the best interests of the

parties; and, ii) the Court consents and provides its reasons for consenting after consideration of

the public purposes behind the false claims laws and the best interests of the parties.


1
  See, e.g., Colorado Medicaid False Claims Act, Col. Rev. Stat. 25.5-4-306; Conn. Gen. Stat. § 17b-301d(a);
Delaware False Claims and Reporting Act, 6 Del. C. § 1203(b)(1); Illinois Whistleblower Reward & Protection Act,
740 ILCS 175/4(b)(1); Indiana Medicaid False Claims Act, Ind. Code §5-11-5.7-1 and Ind. Code §5-11-5.7-4
(requiring qui tam actions involving Indiana Medicaid false claims to be subject to the procedural provisions of the
Indiana Medicaid False Claim Act, which provide, inter alia, that a relator may dismiss the state’s claims if the state
and the court provide written consent and their reasons for consenting); Iowa False Claims Act, Iowa Code § 685.3
(2)(a); Minnesota False Claims Act, Minn. Stat. § 15C.05(a); Montana False Claims Act, Mon. Code Anno. § 17-8-
406(1); New Mexico Medicaid False Claims Act, N.M. Stat. Ann. § 27-14-7(B); North Carolina False Claims Act,
N.C. Gen. Stat. § 1-608(b)(1); Oklahoma Medicaid False Claims Act, 63 Okla. St. § 5053.2.B.1; Rhode Island False
Claims Act, R.I. Gen. Laws § 9-1.1-4(b)(1); Tennessee Medicaid False Claims Act, 71-5-183(b)(1): Virginia Fraud
Against Taxpayers Act, Va. Code Ann. § 8.01-216.5(A); Washington Medicaid Fraud False Claims Act, Wash. Rev.
Code § 74.66.050; and, the District of Columbia False Claims Act, D.C. Code § 2-381.03(b)(1).
2
  For example, the State of Georgia, the Commonwealth of Massachusetts and the State of New Jersey require both
the state and the court to consent but require only the state to state its reasons for consenting. See Georgia State False
Medicaid Claims Act, Georgia Code, Title 49, Ch. 4, Art. 7B, § 23-3-122(b)(1); Massachusetts False Claims Law,
ALM Ch. 12 § 5C-2; the New Jersey False Claims Act, N.J. Stat. § 2A:32C-5(c). Florida and Texas require state and
court consent only when dismissal is sought prior to the unsealing of the complaint. See Florida False
Claims Act, Fla. Stat. §§ 68-081-68.09; Texas False Claims Act, Texas Human Resources Code, § 36.102(e).
California requires just the consent of the state and the court without a statement of reasons. See California False
Claims Law, Cal. Gov. Code § 12652(c)(1). Michigan requires only that the state be given a 28-day opportunity to
object. See Michigan Medicaid False Claims Act, Mich. Code 400.610a(1). Nevada requires both the state and the
Court to “take into account the public purposes” of the state false claims law and “the best interests of the parties” in
dismissing the action or consenting to the dismissal, as applicable. Nevada False Claims Act, Nevada Revenue Statute
§ 357.080(1). The State of Indiana requires a state motion for dismissal. Indiana False Claims Act, IN ST. 5-11-5.5-
4. The State of Maryland requires the court to dismiss the action if Maryland has not intervened in the action.
Maryland False Health Claims Act, Md. Code Ann., Health-Gen § 2-604(a)(7). Louisiana and New York do not
specify any prerequisites for relator dismissal of qui tam claims. See Louisiana Medical Assistance Programs Integrity
Law, La. Rev. Stat. Ann. §§ 439.1-439.4; New York False Claims Act, NY Finance Law, Ch. XIII, § 187 et seq.
          Case 1:15-cv-05686-PAC Document 27 Filed 03/19/19 Page 3 of 4



       After investigating the claims while the action was under seal, the State Plaintiffs have

entered into settlement agreements with Defendant Walgreens Boots Alliance, Inc. (“Defendant”

or “Walgreens”), pursuant to which Defendant has paid the states a total of $41,164,186.44, plus

accrued interest, to resolve, inter alia, the claims that Relators have asserted herein on behalf of

the State Plaintiffs. In Paragraph 4 of those settlement agreements, the State Plaintiffs have

released Walgreens from any liability for the claims asserted in this action. The State Plaintiffs

and Relators believe that these settlement agreements provide for fair, adequate and reasonable

recoveries for the state taxpayers and consequently further the public purposes of the states’

respective false claims laws and are in the best interests of the parties. The State Plaintiffs and

Relators believe that there consequently is good cause for the dismissal of the claims that Relators

have brought on behalf of the states.

       The State Plaintiffs provide their written consent to dismissal with prejudice of their

claims, based on the good cause set forth above, through the signature of Carrie L. Bashaw,

Senior Counsel for the Washington State Office of the Attorney General, Medicaid Fraud

Control Unit. Ms. Bashaw is the designated team-lead for the Plaintiff States in this action.

       In light of separate settlement agreements, Relators also herein voluntarily dismiss: i) their

claims against Defendant for expenses and attorneys’ fees and costs pursuant to 31 U.S.C. §

3730(d)(1) and analogous state law provisions; ii) their claims under 31 U.S.C. § 3730(d)(1)

for a share of the proceeds of the federal claims (see Dkt.25-1, in which the Court approved

the settlement resolving those claims); and, iii) their claims under analogous state law provisions

for a share of the proceeds of the state claims.

       We attach a proposed order dismissing the claims of the State Plaintiffs.
         Case 1:15-cv-05686-PAC Document 27 Filed 03/19/19 Page 4 of 4



                                     Respectfully Submitted,




                                     Shelley R. Slade (admitted pro hac vice)
                                     Robert L. Vogel (SDNY Bar No. RV1527)
                                     VOGEL, SLADE & GOLDSTEIN, LLP
                                     1300 Connecticut Ave., NW, Ste. 701
                                     Washington, D.C. 20036
                                     Tel.: 202-537-5903
                                     sslade@vsg-law.com
                                     rvogel@vsg-law.com

                                     Of Counsel:

                                     Janet L. Goldstein
                                     VOGEL, SLADE & GOLDSTEIN, LLP
                                     1300 Connecticut Ave., NW, Ste. 701
                                     Washington, D.C. 20036
                                     Tel.: 202-537-5900
                                     jgoldstein@vsg-law.com

                                     Attorneys for Adam Rahimi and S. Christopher Schulte

CONSENT OF THE PLAINTIFF STATES:



Carrie L. Bashaw, (admitted pro hac vice)
Senior Counsel
Medicaid Fraud Control Unit
Washington State Office of Attorney
General

Team Lead for the Plaintiff States                        Dated: March 19, 2019
